COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Sarjak Container Lines Singapore PTE. Limited v. Barbara
                            Semons
Appellate case number:      01-21-00508-CV
Trial court case number:    1155769
Trial court:                County Civil Court at Law No. 3 of Harris County
       Pamela D. Williams, Collin G. Warren, and Jacqueline Del Villar of Fisher &
Phillips LLP have filed a motion to withdraw as appellate counsel for appellant, Sarjak
Container Lines Singapore PTE. Limited. See TEX. R. APP. P. 6.5(a), (b). The motion does
not include the information required by Texas Rule of Appellate Procedure 6.5(a) and (b),
however, the motion further notes that appellant has retained new appellate counsel, Ashley
T. Parrish of Cantey Hanger LLP. Ashley T. Parrish has filed a notice of appearance and
designation of lead counsel with the Clerk of this Court.
       Accordingly, we construe the motion as a motion to substitute counsel. See TEX. R.
APP. P. 6.5(d). Further, the motion includes a certificate of conference representing that
no party is opposed to the relief requested in the motion. See TEX. R. APP. P. 10.1(a)(5),
10.3(a)(2).
       Accordingly, the motion is granted. The Clerk of this Court is directed to note the
withdrawal of Pamela D. Williams, Collin G. Warren, and Jacqueline Del Villar of Fisher
& Phillips LLP as counsel for appellant and the substitution of Ashley T. Parrish of Cantey
Hanger LLP as counsel for appellant on the docket of this Court.
       It is so ORDERED.

Judge’s signature: ____/s/ April Farris______
                    Acting individually  Acting for the Court


Date: __October 7, 2021_____